Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Hecla Mining Company Coeur d'Alene, Idaho We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-159966 and 333-186861) and Form S-8 (No. 333-96995, 33-60095, 333-169030 and 333-176364) of Hecla Mining Company of our report dated February 25, 2013, except for Note 17 which is October 25, 2013, relating to the consolidated financial statements, which appears in this Form 8­K. /s/ BDO USA, LLP Spokane, Washington October 25, 2013
